UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: (Date of earliest event reported): May 6, 2014 Mission Broadcasting, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 333-62916-02 (Commission File Number) 51-0388022 (IRS Employer Identification No.) 30400 Detroit Road, Suite 304 Westlake, Ohio 44145 (Address of Principal Executive Offices, includingZip Code) (440) 526-2227 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On May 6, 2014, Mission Broadcasting, Inc. (the “Company”) and Nexstar Broadcasting, Inc. (“Nexstar Broadcasting”), an indirect wholly-owned subsidiary of Nexstar Broadcasting Group, Inc., entered into amendments to each of their senior secured credit facilities. The Company guarantees Nexstar Broadcasting’s senior secured credit facility. The main provisions of the amendments, effective as of April 30, 2014, are as follows: · The Company’s and Nexstar Broadcasting’s commitments under the Term Loan A Facilities were reduced to $60.0 million and $112.2 million, respectively, from $90.0 million and $144.0 million, respectively. Subject to reallocation of up to $18.0 million for the benefit of Rocky Creek Communications, Inc., the Company may reallocate its unused Term Loan A Facility to Nexstar Broadcasting and Nexstar Broadcasting may also reallocate its unused Term Loan A Facility to the Company. · Extended the availability period of the unused Term Loan A Facilities until October 31, 2014. · The quarterly principal payments under the Term Loan A Facilities will commence on December 31, 2014 until maturity on June 28, 2018. · The Company and Nexstar Broadcasting will pay a commitment fee on unused Term Loan A Facilities of 1.0% per annum. · The proceeds from borrowings under the Term Loan A Facilities may be used to fund the purchase price and related costs in connection with permitted acquisitions as defined in the amended credit agreements. The foregoing description is qualified in its entirety by reference to the text of the amendments, copies of which are filed as Exhibit 10.1 and 10.2to this Current Report on Form 8-K and the terms of which are incorporated herein by reference. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information set forth above in Item 1.01 is incorporated into this Item 2.03 by reference. Item 9.01.Financial Statements and Exhibits. Exhibit No. Description Fourth Amendment to the Fourth Amended and Restated Credit Agreement, dated as of May 6, 2014, by and among Mission Broadcasting, Inc., Bank of America, N.A. and the several Banks parties thereto. (Incorporated by reference to Exhibit 10.2 to Current Report on Form 8-K (File No. 000-50478) filed by Nexstar Broadcasting Group, Inc. on May 9, 2014) Fourth Amendment to the Fifth Amended and Restated Credit Agreement, dated as of May 6, 2014, by and among Nexstar Broadcasting, Inc., Nexstar Broadcasting Group, Inc., Nexstar Finance Holdings, Inc., Bank of America, N.A. and the several Banks parties thereto. (Incorporated by reference to Exhibit 10.1 to Current Report on Form 8-K (File No. 000-50478) filed by Nexstar Broadcasting Group, Inc. on May 9, 2014) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MISSION BROADCASTING, INC. By: /s/ Dennis Thatcher Date: May 9, 2014 Name: Dennis Thatcher Title:
